                    Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
10
     C.O., a minor, by and through her guardian          Case No.: 2:19-cv-910
11
     Alison Hall-O’Neil, individually and on behalf
12   of all others similarly situated,
                       Plaintiff,                        CLASS ACTION COMPLAINT
13                                                       AND DEMAND FOR JURY TRIAL
     vs.
14
     AMAZON.COM, INC., a Delaware
15
     corporation, and A2Z DEVELOPMENT
16   CENTER, INC., a Delaware corporation,

17                     Defendants.

18
                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
19
             Millions of Americans use Amazon’s smart-speaker technology (“Alexa”) in their homes.
20
     People speak to Alexa-enabled devices such as the Echo or Echo Dot about everything from the
21
     mundane (“Alexa, what’s the weather?”) to the deeply personal (“Alexa, what are the symptoms
22
     of depression?”).
23
             Most people believe that when they speak to an Alexa-enabled device, it converts their
24
     voice into a set of digital computer instructions. They expect that this digital query is sent over
25
     the internet for processing, that a digital response is returned, and that the device then converts
26
     the response into Alexa’s voice. They do not expect that Alexa is creating and storing a
27

28
      CLASS ACTION COMPL.                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 1                                     600 UNIVERSITY STREET SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
                                                                          Tel: (206) 905-7000
                    Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 2 of 15




 1   permanent recording of their voice. This expectation is reasonable; it would be easy for Alexa to
 2   work this way, as numerous other voice-recognition technologies do.
 3           But Alexa does something else. After Alexa processes a user’s commands, Amazon
 4   saves a permanent recording of the user’s voice to its own servers. It then analyzes and uses
 5   these voice recordings for its own commercial benefit. These uses include allowing workers
 6   around the world to listen to the voice recordings and creating voiceprints of users, which can be
 7   used to identify them when they speak to other devices in other locations. Amazon has thus built
 8   a massive database of billions of voice recordings containing the private details of millions of
 9   Americans.
10           Amazon purports to obtain consent to record individuals who set up an Alexa-enabled
11   device. But there is a large group of individuals who do not consent to be recorded when using
12   an Alexa-enabled device and who use Alexa without any understanding or warning that Amazon
13   is recording and voiceprinting them: children.
14           Alexa routinely records and voiceprints millions of children without their consent or the
15   consent of their parents. This practice violates the laws of Florida, Illinois, Michigan, Maryland,
16   Massachusetts, New Hampshire, Pennsylvania, and Washington, which prohibit the recording of
17   oral communications without the consent of all parties to the communication. These laws
18   recognize the unique privacy interest implicated by the recording of someone’s voice. That
19   privacy interest is all the more powerful in light of modern voiceprinting technology and the
20   potentially invasive uses of big data by a company the size of Amazon. It takes no great leap of
21   imagination to be concerned that Amazon is developing voiceprints for millions of children that
22   could allow the company (and potentially governments) to track a child’s use of Alexa-enabled
23   devices in multiple locations and match those uses with a vast level of detail about the child’s
24   life, ranging from private questions they have asked Alexa to the products they have used in their
25   home.
26           Plaintiff C.O. (“Plaintiff”), a minor, by and through her guardian Alison Hall-O’Neil,
27   brings this Class Action Complaint against Defendants Amazon.com, Inc., and a2z Development
28
      CLASS ACTION COMPL.                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 2                                    600 UNIVERSITY STREET SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101
                                                                         Tel: (206) 905-7000
                    Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 3 of 15




 1   Center, Inc. d/b/a Amazon Lab126 ( collectively “Amazon” or “Defendants”) to obtain redress
 2   for all Florida, Illinois, Maryland, Massachusetts, Michigan, New Hampshire, Pennsylvania, and
 3   Washington minors who have used Alexa in their home and have therefore been recorded by
 4   Amazon, without consent. Plaintiff alleges as follows as to herself, upon personal knowledge of
 5   her own acts and experiences, and as to all other matters, upon information and belief, including
 6   investigation conducted by her attorneys:
 7                                                 PARTIES
 8           1.        Plaintiff C.O., and her parent and guardian Alison Hall-O’Neil, are natural
 9   persons and citizens of the State of Massachusetts.
10           2.        Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters and
11   principal place of business at 410 Terry Avenue North, Seattle, Washington.
12           3.        Defendant a2z Development Center, Inc., d/b/a Amazon Lab126, is a Delaware
13   corporation with its headquarters and principal place of business located at 1120 Enterprise Way,
14   Sunnyvale, California. Amazon Lab126 employs thousands of individuals, many of whom work
15   on Alexa-enabled devices and software at its Sunnyvale headquarters, and is a subsidiary of
16   Amazon.com, Inc.
17                                      JURISDICTION AND VENUE
18           4.        This Court has subject-matter jurisdiction over this dispute under 28 U.S.C.
19   § 1332(d) because the amount in controversy exceeds $5,000,000, exclusive of interest and costs,
20   and because at least one member of each class is a citizen of a different state than at least one
21   Defendant.
22           5.        This Court has personal jurisdiction over Defendants because a substantial part of
23   the, harm, events, and conduct giving rise to Plaintiff’s claims occurred in Washington, and
24   Defendant Amazon.com, Inc. is headquartered in Washington.
25           6.        Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant
26   Amazon.com, Inc. is headquartered in this District, and because a substantial part of the events
27   and conduct giving rise to Plaintiff’s claims took place in this District.
28
      CLASS ACTION COMPL.                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 3                                     600 UNIVERSITY STREET SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
                                                                          Tel: (206) 905-7000
                       Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 4 of 15




 1                                         FACTUAL BACKGROUND
 2                                          Amazon and the Alexa Device
 3              7.        After starting as an online book retailer, Amazon has grown into a dominant force
 4   in the retail, internet, and technology sectors. Amazon operates the world’s leading e-commerce
 5   platform, with net sales of $232 billion in 2018.1 Amazon is the world’s largest provider of
 6   cloud computing services. According to some reports, 42% of the internet is powered by
 7   Amazon Web Services, which is more than double Microsoft, Google, and IBM combined.2 And
 8   Amazon also develops technology products including Alexa, the world’s leading voice-
 9   responsive personal-assistant technology.
10              8.        Amazon Lab126, headquartered in Sunnyvale, California, began engineering the
11   Echo “smart speaker” in 2010, eventually leading to Amazon.com, Inc. launching the product
12   and the Alexa voice assistant (also developed by Amazon Lab126) on November 6, 2014, with
13   sales commencing shortly thereafter. Since then, Amazon has launched various additional Echo
14   products, including the Echo Dot, Echo Plus, Echo Sub, Echo Show, and Echo Input. Each Echo
15   device contains a speaker, microphones, a small computer, internet connectivity, and the Alexa
16   program.
17              9.        Amazon subsequently added the Alexa program to other Amazon products such
18   as the Amazon Fire TV digital media player. Amazon also allows manufacturers of devices as
19   varied as electrical outlets, lightbulbs, thermostats, and security cameras to offer Alexa
20   integration, allowing users to control those third-party devices through Alexa. And Amazon also
21   now allows manufacturers to offer devices with Alexa “built-in,” essentially allowing other
22

23

24
     1
25    Form 10-K, Amazon.com, Inc., https://www.sec.gov/Archives/edgar/data/1018724/000101872419000004/amzn-
     20181231x10k.htm.
26
     2
      Matt Ward, Amazon: The Company Consuming Consumers, thinkgrowth.org (Jan. 29, 2018),
27   https://thinkgrowth.org/the-big-4-part-one-amazon-the-company-that-consumes-the-world-fb4679f10708 (last
     visited June 10, 2019).
28
         CLASS ACTION COMPL.                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
         CASE NO. 2:19-CV-910 - 4                                      600 UNIVERSITY STREET SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101
                                                                              Tel: (206) 905-7000
                       Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 5 of 15




 1   speakers and devices to offer much of the functionality of an Echo or Echo Dot3 (collectively, all
 2   devices featuring Alexa integration or functionality are referred to herein as “Alexa Devices”).4
 3              10.       As of October 2018, Amazon had sold approximately 47 million Echo devices.5
 4   In January 2019, Amazon reported that over 100 million total devices had been sold with Alexa
 5   pre-installed.6
 6              11.       In the years since the Echo launched, Amazon Lab126 has continued to develop
 7   Alexa software updates, and has played an integral role in the development of new Alexa
 8   Devices.7
 9              12.       Alexa is a natural-language processing system. Alexa “listens” to people’s verbal
10   communications and responds to those communications in a simulated human voice. People
11   most frequently interact with Alexa in their homes.
12              13.       Using Alexa on an Alexa Device, whether an Amazon device such as an Echo, or
13   a third-party device like a Sonos One speaker, is relatively simple. Once an individual has an
14   Alexa Device, the person needs two more things: a WiFi Internet connection, and the Alexa
15   mobile application (the “Alexa App”) installed on his or her smartphone or tablet.
16

17
     3
       Alistair Charleton, Which Cars Have Amazon Alexa Integration?, Gearbrain (April 29, 2019),
18   https://www.gearbrain.com/which-cars-have-amazon-alexa-2525958778.html (last visited June 10, 2019); James
     Stables, The Best Amazon Alexa Built-In Speakers, The Ambient (Apr. 8, 2019), https://www.the-
19   ambient.com/guides/best-alexa-built-in-speakers-1196 (last visited June 10, 2019); Dana Kerr and Ben Rubin, Alexa
     is Coming to Sony Smart TVs, CNET (Sept. 20, 2018, 11:27 a.m. EST), https://www.cnet.com/news/alexa-is-
20   coming-to-tvs-well-at-least-sony-smart-tvs/ (last visited June 10, 2019); Jonathan Vanian, Amazon Alexa is Now
     Available on HP, Acer, and Asus Computers, Fortune (Jan. 8, 2018), http://fortune.com/2018/01/08/amazon-alexa-
21   hp-acer-asus/ (last visited June 10, 2019).
     4
22    For purposes of this Complaint, the term “Alexa Devices” specifically excludes the Amazon Echo Dot Kids
     Edition.
23
     5
      Brian Dumaine, It Might Get Loud: Inside Silicon Valley’s Battle to Own Voice Tech, Fortune (Oct. 24, 2018),
24   http://fortune.com/longform/amazon-google-apple-voice-recognition/ (last visited June 10, 2019).

     6
25    Lucase Matney, More Than 100 Million Alexa Devices Have Been Sold, Tech Crunch (Jan. 4, 2019)
     https://techcrunch.com/2019/01/04/more-than-100-million-alexa-devices-have-been-sold/ (last visited June 10,
26   2019).
     7
27      Ry Crist, Behind the scenes at Alexa’s laboratory, CNet (Apr. 23, 2018), https://www.cnet.com/news/behind-the-
     scenes-at-amazon-alexa-laboratory-lab126/ (last visited June 10, 2019).
28
         CLASS ACTION COMPL.                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
         CASE NO. 2:19-CV-910 - 5                                         600 UNIVERSITY STREET SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
                                                                                 Tel: (206) 905-7000
                       Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 6 of 15




 1              14.       To use the Alexa App, the individual must have an account with Amazon. The
 2   individual must then follow the set-up process on the Alexa Device, which eventually includes
 3   pairing the Alexa Device with the Alexa App. For third-party Alexa Devices, the device itself
 4   will function even without being paired to the Alexa App, but the Alexa functionality will be
 5   disabled.
 6              15.       Once the individual has paired the Alexa Device to the Alexa App, the Alexa
 7   Device is ready for use by anyone, including people who have not set up the Alexa App or
 8   consented to being recorded.
 9              16.       Alexa Devices are designed to record and respond to communications
10   immediately after an individual says a wake word (typically “Alexa” or “Echo”).8 Alexa
11   Devices accomplish this by storing a second or two of audio in short-term, random-access
12   memory (RAM), analyzing that temporary audio recording for the presence of a wake word, and
13   then overwriting it if the wake word is not recognized. As a result, no permanent recording is
14   supposed to be made if the wake word is not recognized.9
15              17.       If the wake word is recognized, the Alexa Device records the ensuing
16   communication and—unlike some other smart devices—transmits the recording to Amazon’s
17   servers for interpretation and processing before receiving the relevant data back in response.
18              18.       Once Alexa has responded to a recording sent by an Alexa Device, Amazon
19   indefinitely stores a copy of that recording on its own servers for later use and analysis.
20              19.       Amazon uses machine learning to leverage the massive amount of data collected
21   by Alexa Devices—including these permanent voice recordings—to constantly refine the natural
22   language understanding underlying Alexa’s functionality. Many recordings are individually
23

24
     8
25    Matt Day, Giles Turner, and Natalia Drozdiak, Amazon Workers Are Listening to What You Tell Alexa, Bloomberg
     (Apr. 10, 2019, 5:34 p.m. CDT), https://www.bloomberg.com/news/articles/2019-04-10/is-anyone-listening-to-you-
26   on-alexa-a-global-team-reviews-audio (last visited June 10, 2019).
     9
27     Recent news reports, however, have revealed that Alexa devices regularly “inadvertently” record conversations
     without prompting by a wake word. See id.
28
         CLASS ACTION COMPL.                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
         CASE NO. 2:19-CV-910 - 6                                         600 UNIVERSITY STREET SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
                                                                                 Tel: (206) 905-7000
                      Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 7 of 15




 1   reviewed by Amazon employees and part-time contractors in locations as far flung as Costa
 2   Rica, India, and Romania.10
 3              20.    However, Amazon need not permanently store the audio recordings in order for
 4   Alexa Devices to function. Although it would not be as cost-effective or commercially
 5   advantageous to Amazon, Alexa Devices could process audio interactions locally on the device
 6   and send only a digital query, rather than a voice recording, to Amazon’s servers. Indeed,
 7   Amazon developed a “Local Voice Control” feature for Alexa Devices that allows individuals
 8   “to fulfill a limited set of requests on select [Alexa] devices when the device is not connected to
 9   the internet, such as requests to control supported lights, plugs, and switches.”11
10              21.    Amazon could also upload audio recordings to short-term memory in the cloud
11   and immediately overwrite those recordings after processing, much like Alexa constantly
12   overwrites the audio it captures prior to a user saying a wake word. If Amazon did that, it would
13   never possess a permanent recording of any user’s communications.
14              22.    Many similar “smart speaker” devices are less intrusive than Amazon’s Alexa
15   Devices. Apple’s natural-language processing system, “Siri,” records communications in a
16   similar manner to Alexa, and sends those recordings to Apple’s servers.12 However, Apple
17   stores those recordings in an identifiable form for only a short period of time, and then deletes
18   the recordings entirely.13 Likewise, Mercedes has developed voice recognition technology that
19   allows drivers to ask their car for directions, and that offers substantial functionality even when
20

21

22
     10
          Id.
23
     11
       Alexa and Alexa Device FAQs, Amazon,
24   https://www.amazon.com/gp/help/customer/display.html?nodeId=201602230 (last visited June 10, 2019).

     12
25     Lisa Eadicicco, Amazon Workers Reportedly Listen to What You Tell Alexa – Here’s How Apple and Google
     Handle What You Say to Their Voice Assistants, Business Insider (Apr. 15, 2019, 10:39 a.m. EST),
26   https://www.businessinsider.com/how-amazon-apple-google-handle-alexa-siri-voice-data-2019-4 (last visited June
     10, 2019).
27
     13
          Id.
28
      CLASS ACTION COMPL.                                           QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 7                                          600 UNIVERSITY STREET SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
                                                                               Tel: (206) 905-7000
                    Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 8 of 15




 1   the vehicle lacks an Internet connection (and, therefore, the vehicle cannot transmit a
 2   recording).14
 3            23.      Amazon has strong commercial incentives to collect as many Alexa recordings as
 4   possible. From the outset, Amazon has been a company built on the relentless acquisition of
 5   consumer behavioral data, whether through its ubiquitous AWS offerings, its ever-expanding
 6   online storefront, its entertainment platforms, and now the Alexa Devices it uses as its ears in
 7   every home.
 8            24.      The collection of Alexa Device recordings is a natural extension of Amazon’s
 9   modus operandi: collect as much consumer data as possible through any means possible,
10   streamline the process so that consumers cannot or will not stop the collection, and use
11   Amazon’s massive size to leverage that data more effectively than any of its competitors.
12            25.      Simply put, the more data Amazon collects, the more use Amazon has for each
13   incremental data point Amazon collects.
14            26.      Amazon’s decision to make Alexa integration available to third-party product
15   manufacturers at no cost is entirely consistent with this scheme. While Amazon might have
16   charged some companies a licensing fee for Alexa integration (which its partners would then be
17   able to pass on to consumers who value the extra functionality), it offers that integration free of
18   charge in order to facilitate the rapid adoption of Alexa Devices, the ubiquitous use of Alexa, and
19   the resulting widespread collection of voice-recordings of millions of people.
20                           Alexa Devices Record Children Without Their Consent
21            27.      Alexa Devices respond to any individual who says the wake word. Alexa Devices
22   thus record communications involving individuals who did not purchase the device or install the
23   Alexa App.
24            28.      But Alexa has the ability to identify different users based on their voiceprint.
25   Through this functionality, Alexa could determine whether or not the person speaking to it has
26
     14
       Matt Robinson, In-Car Voice Control Still Isn’t Perfect, But I’m Warming To It, Car Throttle (March 2019),
27   https://www.carthrottle.com/post/in-car-voice-control-still-isnt-perfect-but-im-warming-to-it/ (last visited May 22,
     2019).
28
      CLASS ACTION COMPL.                                               QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 8                                              600 UNIVERSITY STREET SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101
                                                                                   Tel: (206) 905-7000
                    Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 9 of 15




 1   previously registered as a user and agreed to be recorded. When Alexa detects that a user has not
 2   agreed to be recorded, it could inform the user that Amazon will make and keep persistent
 3   recordings of the user’s voice as a condition of use. Alexa could ask the new user to agree to
 4   that recording. Or it could deactivate Amazon’s permanent recording functionality for such
 5   users. But Alexa does not do this.
 6           29.       At no point does Amazon warn unregistered users that it is creating persistent
 7   voice recordings of their Alexa interactions, let alone obtain their consent to do so.
 8           30.       When children say a wake word to an Alexa Device, the device records and
 9   transmits the children’s communications in the same manner that it handles adults’
10   communications. Neither the children nor their parents have consented to the children’s
11   interactions being permanently recorded.
12                                       Facts Specific to Plaintiff C.O.
13           31.       Plaintiff C.O., and her parent Alison Hall-O’Neil, are citizens of the State of
14   Massachusetts. Plaintiff is ten years old.
15           32.       Her home contained and Alexa Echo Dot from August 2018 to the present.
16           33.       C.O. did not purchase or set up the Echo Dot, nor did she download the Alexa
17   App.
18           34.       Although C.O. was not an Alexa registered user, she directly interacted with an
19   Alexa Device on several occasions. For instance, she regularly used it to play music, tell jokes,
20   and answer questions. On those occasions, Amazon recorded C.O.’s communications and stored
21   those recordings on its servers.
22           35.       C.O. was unaware that when she spoke a wake word, an Alexa Device would
23   record and store the ensuing private communications.
24           36.       Because C.O. was not a registered Alexa user, she never agreed to allow her
25   communications to be recorded. C.O’s parents likewise never agreed to allow Amazon to record
26   C.O.’s communications. Amazon recorded C.O.’s private communications without her consent,
27   and without the consent of her parents.
28
      CLASS ACTION COMPL.                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 9                                       600 UNIVERSITY STREET SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101
                                                                            Tel: (206) 905-7000
                   Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 10 of 15




 1                                    CLASS ACTION ALLEGATIONS
 2           37.       Plaintiff C.O., by and through her guardian Alison Hall-O’Neil, brings this action
 3   pursuant to Federal Rule of Civil Procedure 23(b)(3) individually and on behalf of the following
 4   Class of similarly situated individuals:
 5
                       Class: All residents in Florida, Illinois, Maryland, Massachusetts,
 6                     Michigan, New Hampshire, Pennsylvania, and Washington who
                       used Alexa on a household Alexa Device while they were minors,
 7                     but who have not downloaded and installed the Alexa App.
 8
             38.       Excluded from the Class are: (1) any Judge or Magistrate presiding over this
 9
     action and any members of their families; (2) Defendants, Defendants’ subsidiaries, parents,
10
     successors, predecessors, and any entity in which Defendants or their parents have a controlling
11
     interest and their current or former employees, officers, and directors; (3) persons who properly
12
     execute and file a timely request for exclusion from the Class; (4) persons whose claims in this
13
     matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel
14
     and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such
15
     excluded persons.
16
             39.       Numerosity: The exact number of members of the Class is unknown and
17
     unavailable to Plaintiff at this time, but individual joinder in this case is impracticable. The
18
     Class likely consists of thousands of individuals, and their members can be identified through
19
     Defendants’ records.
20
             40.       Predominant Common Questions: The Class’s claims present common
21
     questions of law and fact, and those questions predominate over any questions that may affect
22
     individual Class members. Common questions for the Class include, but are not limited to, the
23
     following:
24
                   a. Whether Alexa Devices make permanent voice recordings of children who
25
                       interact with them.
26
                   b. Whether children who use Alexa Devices in their home have an objectively
27
                       reasonable expectation of confidentiality.
28
      CLASS ACTION COMPL.                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 10                                     600 UNIVERSITY STREET SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                           Tel: (206) 905-7000
                   Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 11 of 15




 1                 c. Whether Amazon fails to obtain consent to record children who are not registered
 2                     users of Alexa Devices.
 3           41.       Typicality: Plaintiff’s claims are typical of the claims of the other members of the
 4   proposed Class. Plaintiff and Class members suffered invasions of privacy as a result of
 5   Defendants’ uniform wrongful conduct.
 6           42.       Adequate Representation: Plaintiff has and will continue to fairly and
 7   adequately represent and protect the interests of the Class, and has retained counsel competent
 8   and experienced in complex litigation and class actions. Plaintiff has no interests antagonistic to
 9   those of the Class, and Defendants have no defenses unique to Plaintiff. Plaintiff and her counsel
10   are committed to vigorously prosecuting this action on behalf of the members of the Class, and
11   they have the resources to do so. Neither Plaintiff nor her counsel have any interest adverse to
12   those of the other members of the Class.
13           43.       Superiority: This class action is appropriate for certification because class
14   proceedings are available to other available methods for the fair and efficient adjudication of this
15   controversy and joinder of all members of the Class is impracticable. This proposed class action
16   presents fewer management difficulties than individual litigation, and provides the benefits of
17   single adjudication, economies of scale, and comprehensive supervision by a single court. Class
18   treatment will create economies of time, effort, and expense and promote uniform decision-
19   making.
20           44.       Plaintiff reserves the right to revise the foregoing class allegations and definitions
21   based on facts learned and legal developments following additional investigation, discovery, or
22   otherwise.
23

24

25

26

27

28
      CLASS ACTION COMPL.                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 11                                      600 UNIVERSITY STREET SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101
                                                                            Tel: (206) 905-7000
                     Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 12 of 15



                                  FIRST CAUSE OF ACTION
 1
        Violation of the Massachusetts Wiretap Statute, Mass. Gen. Laws ch. 272, § 99, and
 2     Substantially Similar Laws of Florida (Fla. Stat. § 934.03), Illinois (720 ILCS 5/14-2),
               Maryland (Md. Cts. & Jud. Pro. § 10-402), Michigan (MCL 750.539c),
 3   New Hampshire (N.H. Rev. Stat. § 570-A:2), Pennsylvania (18 Pa. Cons. Stat. § 5703), and
                             Washington (WA Rev. Code § 9.73.030)
 4
                               (On Behalf of Plaintiff and the Class)
 5
               45.     Plaintiff incorporates by reference the foregoing allegations as if fully set forth
 6
     herein.
 7
               46.     Plaintiff and the Class members used Alexa Devices within their families’ homes.
 8
               47.     When Plaintiff and the Class members used the Alexa Devices, Amazon created a
 9
     recording of their device interactions, transmitted those recording to Amazon’s cloud servers,
10
     and retained copies of those recordings indefinitely.
11
               48.     Amazon did not warn or otherwise notify Plaintiff and the Class members that
12
     Amazon would create persistent recordings of their Alexa interactions.
13
               49.     Plaintiff and the Class members did not expect, and had no reason to expect, that
14
     Amazon would create persistent recordings of their Alexa interactions.
15
               50.     Plaintiff and the Class members reasonably expected that their Alexa interactions
16
     would remain private.
17
               51.     Plaintiff and the Class members never provided Amazon with consent to record
18
     their Alexa interactions, nor did Amazon even attempt to seek such consent. Plaintiff’s and the
19
     Class members’ parents likewise never consented to Amazon recording their children’s Alexa
20
     interactions.
21
               52.     Amazon created the recordings of Plaintiff and the Class intentionally, as Amazon
22
     has publicly admitted that Alexa Devices are programmed to record every Alexa interaction.
23
               53.     By creating persistent recordings of Plaintiff’s and the Class members’ Alexa
24
     interactions, Amazon intentionally intercepted and used oral communications without the
25
     consent of all parties to those communications, in violation of Mass. Gen. Laws ch. 272, § 99,
26
     and in violation of the substantially similar statutes Fla. Stat. § 934.03, 720 ILCS 5/14-2, Md.
27

28
      CLASS ACTION COMPL.                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 12                                      600 UNIVERSITY STREET SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101
                                                                            Tel: (206) 905-7000
                   Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 13 of 15




 1   Cts. & Jud. Pro. § 10-402, MCL 750.539c, N.H. Rev. Stat. § 570-A:2, 18 Pa. Cons. Stat. § 5703,
 2   and WA Rev. Code § 9.73.030.
 3           54.       Amazon’s intentional and unlawful recording violated Plaintiff’s and the Class
 4   members’ right to privacy in their confidential communications, as protected by Mass. Gen.
 5   Laws ch. 272, § 99, and as protected by the substantially similar statutes Fla. Stat. § 934.03, 720
 6   ILCS 5/14-2, Md. Cts. & Jud. Pro. § 10-402, MCL 750.539c, N.H. Rev. Stat. § 570-A:2, 18 Pa.
 7   Cons. Stat. § 5703, and WA Rev. Code § 9.73.030.
 8           55.       Amazon is able, and the Court should require it, to destroy the recordings of
 9   Plaintiff’s and the Class members’ interactions with Alexa Devices, and to implement
10   functionality sufficient to prevent unauthorized recordings in the future.
11           56.       Amazon’s intentional and unlawful recording caused Plaintiff and the Class
12   members injury to their dignity, well-being, and security.
13           57.       Plaintiff, individually and on behalf of the Class members, seeks: (1) an
14   injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions and
15   to delete those recordings already made, and to implement functionality sufficient to prevent
16   unauthorized recordings in the future; (2) damages equal to $100 per day or $1,000, whichever is
17   greater, under Fla. Stat. § 934.10, Md. Cts. & Jud. Pro. § 10-410, Mass. Gen. Laws ch. 272,
18   § 99(Q), N.H. Rev. Stat. § 570-A:11, and 18 Pa. Cons. Stat. § 5725, damages equal to $100 per
19   day up to $1,000 under WA Rev. Code § 9.73.060, and nominal damages under 720 ILCS 5/14-2
20   and MCL 750.539c; (3) punitive damages; and (4) costs and reasonable attorneys’ fees under
21   Mass. Gen. Laws ch. 272, § 99(Q), and under the substantially similar statutes Fla. Stat.
22   § 934.10, 720 ILCS 5/14-6, Md. Cts. & Jud. Pro. § 10-410, MCL 750.539c, N.H. Rev. Stat.
23   § 570-A:11, 18 Pa. Cons. Stat. § 5725, and WA Rev. Code § 9.73.060.
24                                         PRAYER FOR RELIEF
25           WHEREFORE, Plaintiff, on behalf of herself and the proposed Class, respectfully
26   requests that the Court enter an order:
27

28
      CLASS ACTION COMPL.                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 13                                     600 UNIVERSITY STREET SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                           Tel: (206) 905-7000
                   Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 14 of 15




 1           A.        Certifying this case as a class action on behalf of the Class defined above,
 2   appointing Plaintiff as representatives of the Class, and appointing her counsel as class counsel;
 3           B.        Declaring that Amazon’s actions, as set out above, violate the state privacy laws
 4   cited herein;
 5           C.        Requiring Amazon to delete all recordings of the Class members, and to
 6   implement functionality to prevent further recording of the Class members without prior consent;
 7           D.        Awarding damages, including nominal, statutory, and punitive damages where
 8   applicable, to Plaintiff and the Class in an amount to be determined at trial;
 9           E.        Awarding Plaintiff and the Class their reasonable litigation expenses and
10   attorneys’ fees;
11           F.        Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
12   allowable;
13           G.        Awarding such other further injunctive and declaratory relief as is necessary to
14   protect the interests of Plaintiff and the Class; and
15           H.        Awarding such other and further relief as the Court deems reasonable and just.
16                                      DEMAND FOR JURY TRIAL
17           Plaintiff demands a trial by jury for all issues so triable.
18                                                   Respectfully submitted,
19
     Dated: June 11, 2019
20
                                                     By:     /s/ Andrew S. Brown
21                                                   Andrew S. Brown, WSBA #49093
                                                     QUINN EMANUEL
22
                                                     URQUHART & SULLIVAN, LLP
23                                                   600 University St., Ste. 2800
                                                     Seattle, WA 98101
24                                                   Tel.: 206.905.7000
                                                     Fax: 206.905.7100
25
                                                     andybrown@quinnemanuel.com
26
                                                     Andrew H. Schapiro (pro hac vice forthcoming)
27                                                   Stephen Swedlow (pro hac vice forthcoming)
                                                     QUINN EMANUEL
28
      CLASS ACTION COMPL.                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
      CASE NO. 2:19-CV-910 - 14                                     600 UNIVERSITY STREET SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                           Tel: (206) 905-7000
                  Case 2:19-cv-00910 Document 1 Filed 06/11/19 Page 15 of 15



                                            URQUHART & SULLIVAN, LLP
 1
                                            191 N. Wacker Drive, Suite 2700
 2                                          Chicago, IL 60606
                                            Tel: 312.705.7400
 3                                          Fax: 312.705.7401
                                            andrewschapiro@quinnemanuel.com
 4
                                            stephenswedlow@quinnemanuel.com
 5
                                            Ashley C. Keller (pro hac vice forthcoming)
 6                                          Travis D. Lenkner (pro hac vice forthcoming)
                                            J. Dominick Larry (pro hac vice forthcoming)
 7
                                            KELLER LENKNER LLC
 8                                          150 N. Riverside Plaza, Ste. 4270
                                            Chicago, IL 60606
 9                                          Tel.: 312.741.5220
                                            Fax: 312.971.3502
10
                                            ack@kellerlenkner.com
11                                          tdl@kellerlenkner.com
                                            nl@kellerlenkner.com
12
                                            Warren D. Postman (pro hac vice forthcoming)
13
                                            KELLER LENKNER LLC
14                                          1300 Street N.W., Suite 400E
                                            Washington, D.C.
15                                          Tel.: 202.749.8334
                                            Fax: 312.971.3502
16
                                            wdp@kellerlenkner.com
17
                                            Attorneys for Plaintiff and the Putative Class
18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPL.                              QUINN EMANUEL URQUHART & SULLIVAN LLP
     CASE NO. 2:19-CV-910 - 15                            600 UNIVERSITY STREET SUITE 2800
                                                             SEATTLE, WASHINGTON 98101
                                                                 Tel: (206) 905-7000
